Order entered February 4, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01634-CV

                         SHAMOUN & NORMAN, LLP, Appellant

                                              V.

                         ALBERT G. HILL, JR., ET AL., Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-10-14714-H

                                          ORDER
       We GRANT the motion of Sharron Rankin, Official Court Reporter for the 160th

Judicial District Court of Dallas County, Texas, for an extension of time to file the reporter’s

record. The reporter’s record shall be filed on or before MARCH 6, 2014.


                                                     /s/   ADA BROWN
                                                           JUSTICE